The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mesh within the solid material” in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the mesh as described in par [0041] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner “Wireless Power Transfer Roadway Integration” in view of Jabbar et al. “Replacement of steel rebars by GFRP rebars in the concrete structures”.
Regarding Claim 1,
Gardner teaches an apparatus, comprising:
a wireless power transfer (“WPT”) pad (pg.23, Section 3.5, “First Embedded Pad”) comprising at least one coil (Fig.3-12, pg.24, “IPT coil” to be embedded in concrete) for wireless power transfer (the recitation of “for” is intended use; also note “IPT” coil stands for inductive power transfer coil) and a ferrite structure (pgs.24-25, fig.3-11, “ferrite for the pad consisted of 18 ferrite spokes…”);
a solid material (see fig.3-12 and/or fig.4-10, pg.23, section 3.5, “directly embedding an IPT system into concrete”), wherein the WPT pad is encased in the solid material (see fig.3-12 and/or fig. 4-10, section 3.5, pgs.23-24, 26; the IPT pad is embedded in concrete/solid material. Fig.3-12 and/or fig.4-10 shows the concrete IPT pad design being encased in concrete);
at least one rigid member (figs.3-12, figs.3-16, and/or 4-10, pgs.25-26; “mat of #4 rebar” noting that the rebar is further shown in figs.3-16, and/or 4-10 as horizontal and cross shaped rigid bars underneath the IPT coil) encased within the solid material (see figs.3-12 and/or 4-10, the rebar is encased within the concrete), the at least one rigid member configured to provide structural reinforcement to the solid material and/or (i.e. “and” or “or” or both) WPT pad (pg.25, “structural reinforcement is common in roadway applications… reinforcement is made from steel… a mat#4 rebar was laid under the coil…rebar reinforcement was used in the construction of the concrete structure for the embedded coil”- thus, the rebar/rigid member has the configuration to provide structural reinforcement to the concrete and/or IPT pad). 
Gardner teaches the rigid member/rebar is made from steel. Gardner does not explicitly disclose wherein the rigid member/rebar is nonmetallic.
Jabbar, however, teaches replacing the rigid member/steel rebar of Gardner with non-metallic rigid rebar (i.e. non-metallic glass fiber rebar with “superior tensile strength” thus making it “rigid”, see title, abstract, 2. Aims of the work, 5. Conclusions, “Glass fiber reinforced polymer (GFRP) was used as an alternative material to the steel rebar. It is light weight, no-corrosion, superior tensile strength and high mechanical performance”, “GFRP reinforcing bar has higher tensile strength and higher corrosion resistance than steel rebar in addition, these properties make GFRP is good alternative of steel in foundations application…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner’s teachings of using steel rebar/rigid member and replace it with that of Jabbar’s teachings of using a non-metallic rigid rebar/rigid member. The motivation would have been because non-metallic rigid rebars such as glass fiber rebars have a higher tensile strength, higher corrosion resistance (does not rust), and better adheres to concrete than steel rebar resulting in lower costs and does not require major maintenance.
Examiner Note: “rigid” is not a scientific term. There is no measurement cutoff for what is “rigid” and what is not. The combination’s teachings of replacing a steel rebar with a fiberglass rebar meets the broadest reasonable interpretation (BRI) of “rigid member”.
Regarding Claim 2,
Modified Gardner teaches the claimed subject matter in claim 1 and modified Gardner further teaches wherein the rigid member has a cylindrical shape (Gardner, figs.3-12, 3-16, and/or 4-10 and Jabber, fig.2(A); rebars have a cylindrical shape) and is sized to replace metal rebar within the solid material (Combination of Gardener and Jabbar, see rejection of claim 1, Modified Gardner teaches the obviousness of the fiberglass rebar being sized to replace steel rebar within the solid material/concrete).
Regarding Claim 3,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the solid material, the WPT pad, and the at least one rigid member form a pad structure (Gardner, pg.25, figs.3-12, 3-16, and/or 4-10 in combination with Jabber’s teachings of using a non-metallic rebar; the concrete, the WPT/IPT pad, and the non-metallic rebar form a “pad structure”) for vehicular traffic (Gardner, title, pg.25 and pg.41, and Jabbar, the pad structure is intended for roadway integration designed to withstand vehicular traffic), the pad structure comprising characteristics that meet regulatory transportation standards (Modified Gardner teaches the claimed structure of  at least one coil, a ferrite structure, a solid material in the form of concrete and a non-metallic rigid member in the form of glass fiber rebar as claimed. Thus, the pad structure comprises “characteristics” that meet regulatory transportation standards noting that these “characteristics” are not defined).
Regarding Claim 4,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the pad is embedded in an area of vehicular traffic (Gardner, fig.3-1, title, pg.12, pg.25, pg.84, the pad is embedded in roadway applications, which is an area of vehicular traffic).
Regarding Claim 5,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the at least one rigid member supports the WPT pad prior to forming the solid material around the WPT pad and the at least one rigid member (Gardner, figs.3-16, 3-20, pg.25 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Gardner’s figures show the modified rigid member/glass fiber rebar supports the WPT pad as it is laid under the IPT coil before the WPT pad was embedded in concrete/prior to forming the solid material around the WPT pad and the rebar).
Regarding Claim 7,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the at least one coil is placed above the at least one non-metallic, rigid member within the solid material (Gardner, figs.3-12 and/or 4-10, pgs.25-26 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner IPT coil is placed above the modified non-metallic glass fiber rebar as the rebar is laid under the IPT coil within the solid material/concrete). 
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one rigid member is one of a plurality of rigid members that form a mesh within the solid material (Gardner, see figs.3-12, 3-16 and/or 4-10 and Jabbar’s teachings of replacing steel rebars with fiber glass rebars; Modified Gardner teaches plurality of rigid members/mat rebar #4 forming a mesh as illustrated by the squares within the concrete).
Regarding Claim 10,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the solid material comprises concrete (Gardner, pg.23, 3.5, “directly embedding an IPT system into concrete”), fiberglass, and/or resin (“and/or” means “and” or “or” or both; thus only one is required to be read into the claim).
 Regarding Claim 11,
Modified Gardner teaches the claimed subject matter in claim 1 and further teaches wherein the at least one rigid member comprises a composite material, the composite material comprising fiberglass (Gardner, fig.3-12, pg.25 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner teaches replacing the rigid member/steel rebar with fiberglass rebar) and/or carbon fiber (“and/or” means “and” or “or” or both; thus only one is required to be read into the claim).
Regarding Claim 20,
Gardner teaches a concrete-embedded inductive wireless charging pad, comprising:
a wireless power transfer (“WPT”) pad (pg.23, Section 3.5, “First Embedded Pad”) comprising at least one coil (Figs.3-12 and/or 4-10, pg.24, “IPT coil” to be embedded in concrete) for wireless power transfer (intended use; also note “IPT” coil stands for inductive power transfer coil) and a ferrite structure (pgs.24-25, see figs.3-11 and/or 4-10, “ferrite for the pad consisted of 18 ferrite spokes…”);
a plurality of steel rebar members (see figs.3-12 and/or Fig.4-10, pg.25; “matt of #4 rebar” made of steel. Also see the #4 rebar in fig.4-10 illustrating a plurality of #4 rebars),
wherein the WPT pad and the plurality of steel rebar members are encased in a concrete pad (see figs.3-12 and/or 4-10; concrete embedded IPT pad including the #4 rebar members), the plurality of steel rebar members providing structural reinforcement to the concrete pad (pg.25, the “steel rebar members” act as structural reinforcement to the concrete pad) such that the
concrete pad meets regulatory transportation standards for use in an area of vehicular traffic (Gardner, see title, fig.3-1, pgs.12, 25, concrete channels are meant to house embedded modular IPT systems… allow for multiple embedded coils to be placed in line with one another to dynamically charge electric vehicles.” The concrete pad is intended to be integrated into roadway applications in area of vehicular traffic; thus meeting regulatory transportation standards noting that the claim does not structurally distinguish which elements make the concrete pad meet regulatory transportation standards. Note: “such that” does not impart any structural limitations into the claim).
	Gardner does not explicitly disclose the plurality of rebar members are fiberglass.
Jabbar, however, teaches replacing the steel rebars of Gardner with fiberglass rebars (see title, abstract, 2. Aims of the work, 5. Conclusions, “Glass fiber reinforced polymer (GFRP) was used as an alternative material to the steel rebar. It is light weight, no-corrosion, superior tensile strength and high mechanical performance”, “GFRP reinforcing bar has higher tensile strength and higher corrosion resistance than steel rebar in addition, moderate flexural strength, these properties make GFRP is good alternative of steel in foundations application…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner’s teachings of using steel rebars and replace it with that of Jabbar’s teachings of using fiberglass rebars. The motivation would have been because glass fiber rebars have a higher tensile strength, higher corrosion resistance (does not rust like steel rebars do), and better adheres to concrete than steel rebar resulting in lower costs and does not require major maintenance.
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner “Wireless Power Transfer Roadway Integration” in view of Jabbar et al. “Replacement of steel rebars by GFRP rebars in the concrete structures” in further view of Houser (2002/0062619 A1).Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one coil is placed above at least one non-metallic, rigid member within the solid material (Gardner, figs.3-12 and/or 4-10, pgs.25-26 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner’s IPT coil is placed above the combination’s non-metallic fiberglass rebar as the rebar mat layer is laid under the IPT coil within the solid material/concrete).
The combination does not explicitly disclose wherein the at least one coil is placed below at least one non-metallic, rigid member within the solid material. 
Houser (fig.1.1 or fig.2), however, teaches it is known to place more than one (i.e. at least two layers) of rebar layer/mat in concrete (see fig.1.1, item 2 or fig.2, item 2a, abstract, pars [7, 99]).
Thus, the combination teaches there would be at least a bottom non-metallic rebar layer/mat placed under the atleast one coil as shown in Gardner’s figs.3-12 and/or 4-10 and a top non-metallic rebar layer/mat above the at least one coil in the concrete. Thus, by placing the top non-metallic rebar layer/mat in concrete, the at least one coil would obviously be below the at least one non-metallic top layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Houser of having several rebar layers embedded in concrete resulting in the at least one coil being below at least one non-metallic top rigid member/rebar layer. The motivation would have been because adding additional non-metallic rigid members/rebar mat layers would result in added structural reinforcement and loading capacity to concrete thus making it more robust.     
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one coil is placed above a first non-metallic, rigid member within the solid material (Gardner, figs.3-12 and/or 4-10, pgs.25-26 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner’s IPT coil is placed above the combination’s non-metallic fiberglass rebar as the rebar is laid under the IPT coil within the solid material/concrete).
The combination does not explicitly disclose wherein the at least one coil is placed between the first non-metallic, rigid member and a second non-metallic rigid member. 
Houser (fig.1.1 or fig.2), however, teaches it is known in the art to place more than one (i.e. at least two rebar layers) rigid members/rebar layers in concrete (see fig.1.1, item 2 or fig.2, item 2a, abstract, pars [7, 99]).
Thus, the combination teaches the obviousness of adding a top non-metallic rebar layer in concrete parallel to the bottom non-metallic layer, and the at least one coil would, as a result, obviously be between the at least first one non-metallic bottom rigid member layer and the second non-metallic top rigid member layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Houser of having two rebar layers embedded in concrete resulting in the at least one coil being placed between the first non-metallic bottom rigid member/rebar layer and the second non-metallic top rigid member layer.
The motivation would have been because adding additional non-metallic rigid members/rebars layers would result in added structural reinforcement and loading capacity to concrete thus making it more robust.     
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner “Wireless Power Transfer Roadway Integration” in view of Jabbar et al. “Replacement of steel rebars by GFRP rebars in the concrete structures” in further view of Woods et al. (2019/0277031 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one coil is placed above at least one non-metallic, rigid member within the solid material (Gardner, figs.3-12 and/or 4-10, pgs.25-26 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner’s IPT coil is placed above the combination’s non-metallic fiberglass rebar as the rebar mat layer is laid under the IPT coil within the solid material/concrete).
The combination does not explicitly disclose wherein the at least one coil is placed below at least one non-metallic, rigid member within the solid material. 
Woods (figs.2-3), however, teaches it is known to place more than one (i.e. at least two layers) of rebar layer/mat in concrete (see figs.2-3, items 202, 204, abstract, pars [3, 108, 109]).
Thus, the combination teaches there would at least be a bottom non-metallic rebar layer/mat placed under the atleast one coil as shown in modified Gardner’s figs.3-12 and/or 4-10 and a top non-metallic rebar layer/mat above the at least one coil in the concrete. Thus, by placing the top non-metallic rebar layer/mat in concrete, the at least one coil would obviously be below the at least one non-metallic rigid top layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Woods of having two rigid rebar layers embedded in concrete resulting in the at least one coil being below at least one non-metallic top rigid member/rebar layer. The motivation would have been because adding additional non-metallic rigid members/rebar mat layers would result in added structural reinforcement and loading capacity to concrete thus making it more robust.     
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one coil is placed above a first non-metallic, rigid member within the solid material (Gardner, figs.3-12 and/or 4-10, pgs.25-26 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Modified Gardner’s IPT coil is placed above the combination’s non-metallic fiberglass rebar as the rebar is laid under the IPT coil within the solid material/concrete).
The combination does not explicitly disclose wherein the at least one coil is placed between the first non-metallic, rigid member and a second non-metallic rigid member. 
Woods (figs.2-3), however, teaches it is known to place more than one (i.e. at least two layers) of rebar layers/mats in concrete (see figs.2-3, items 202, 204, abstract, pars [3, 108, 109]).
Thus, the combination teaches the obviousness of adding a top non-metallic rebar layer in concrete parallel to the bottom non-metallic layer, and the at least one coil would, as a result, obviously be between the at least first one non-metallic bottom rigid member layer and the second non-metallic top rigid member layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Woods of having two rebar layers embedded in concrete resulting in the at least one coil being placed between the first non-metallic bottom rigid member/rebar layer and the second non-metallic top rigid member layer.
The motivation would have been because adding additional non-metallic rigid members/rebars layers would result in added structural reinforcement and loading capacity to concrete thus making it more robust.     

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner “Wireless Power Transfer Roadway Integration” in view of Jabbar et al. “Replacement of steel rebars by GFRP rebars in the concrete structures” in further view of Lethellier et al. (2019/0252921 A1).
Regarding Claim 12,
Gardner teaches a system, comprising:
a wireless power transfer (“WPT”) pad (pg.23, section 3.5, “First Embedded Pad”) comprising at least one coil  (pg.24, “IPT coil” to be embedded in concrete) for wireless power transfer (intended use; also note “IPT” coil stands for inductive power transfer coil) and a ferrite structure (pgs.24-25, fig.3-11 and/or 4-10, “ferrite for the pad consisted of 18 ferrite spokes…”);
a solid material (pg.23, 3.5, “directly embedding an IPT system into concrete”), wherein the WPT pad is encased in the solid material (see figs.3-12 and/or 4-10, section 3.5, pgs.23-24, 26; the IPT pad is embedded in concrete/solid material. Figs.3-12 and/or 4-10 shows the concrete IPT pad design being encased in concrete);
at least one rigid member (figs.3-12, figs.3-16, and/or 4-10, pgs.25-26; “matt of #4 rebar” noting that the rebar is further shown in figs.3-16, 4-10 as horizontal and cross shaped rigid bars underneath the IPT coil) encased in the solid material (see figs.3-12 and/or 4-10, the rebar is encased in the concrete), the at least one rigid member configured to provide structural reinforcement to the solid material and/or (i.e. “and” or “or” or both) WPT pad (pg.25, “structural reinforcement is common in roadway applications… reinforcement is made from steel… a matt#4 rebar was laid under the coil…rebar reinforcement was used in the construction of the concrete structure for the embedded coil”- thus, the rebar/rigid member has the configuration to provide structural reinforcement to the concrete and/or IPT pad). 
Gardner teaches the rigid member/rebar is made from steel. Gardner does not explicitly disclose wherein the rigid member/rebar is nonmetallic.
Jabbar, however, teaches replacing the rigid member/steel rebar of Gardner with non-metallic rigid rebar (i.e. non-metallic fiberglass rebar with “superior tensile strength” thus making it “rigid”, see title, abstract, 2. Aims of the work, 5. Conclusions, “Glass fiber reinforced polymer (GFRP) was used as an alternative material to the steel rebar. It is light weight, no-corrosion, superior tensile strength and high mechanical performance”, “GFRP reinforcing bar has higher tensile strength and higher corrosion resistance than steel rebar in addition, moderate flexural strength, these properties make GFRP is good alternative of steel in foundations application…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner’s teachings of using steel rebar and replace it with that of Jabbar’s teachings of using a non-metallic rebar/rigid member. The motivation would have been because non-metallic rebars such as glass fiber rebars have a higher tensile strength, higher corrosion resistance (does not rust), and better adheres to concrete than steel rebar resulting in lower costs and does not require major maintenance.
	The combination does not explicitly disclose a power converter that provides power to the WPT pad.
Lethellier (fig.1), however, teaches a power converter (118) that provides power to the WPT pad (126, par [40]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lethellier’s power converter in order to act as a power supply for the WPT for efficient wireless power transfer. 
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein at least a portion of the power converter is encased within the solid material (Gardner, figs.3-12, 3-16, 3-20, pg.25 and Lethellier, par [40]; the WPT pad in the combination is encased/embedded within the solid material/concrete. By having the WPT pad encased within concrete, it would be obvious to also have the WPT pad’s power supply in the converter also to be encased within the concrete as suggested by Lethellier “where the primary pad 126 is in a roadway, the gap 108 may include concrete just over the windings of primary pad 126…”).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the WPT pad, the at least a portion of the power converter, and the at least one rigid member encased within the solid material form a pad structure (Gardner, pg.25, figs.3-12, 3-16, and/or 4-10 in combination with Jabber’s teachings of replacing steel rebar with a non-metallic glass fiber rebar and Lethellier’s power converter all encased within concrete form a concrete embedded “pad structure”) for vehicular traffic (Gardner, title, pg.25 and pg.41,  Jabbar, and Lethellier, par [40]; the pad structure is intended for roadway integration designed to withstand vehicular traffic), the pad structure comprising characteristics that meet regulatory transportation standards (Modified Gardner teaches the claimed structure of  at least one coil, a ferrite structure, a power converter, and a solid material in the form of concrete and a non-metallic rigid member in the form of glass fiber rebar as claimed. Thus, the pad structure comprises “characteristics” that meet regulatory transportation standards noting that these “characteristics” are not defined).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein the WPT pad is embedded in an area of vehicular traffic (Gardner, fig.3-1, title, pg.12, pg.25, pg.84, the pad is embedded in roadway applications, which is an area of vehicular traffic and Lethellier, par [40]).
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein the WPT pad is one of a plurality of WPT pads that are embedded in an area (Gardner, pg.12, fig.3-1, “concrete channels are meant to house embedded modular IPT systems… allow for multiple embedded coils to be placed in line with one another to dynamically charge electric vehicles) for vehicular traffic to provide wireless power to vehicles moving over the plurality of WPT pads (Gardner, pg.12, figs.3-1, 3-12; “concrete channels are meant to house embedded modular IPT systems… allow for multiple embedded coils to be placed in line with one another to dynamically charge electric vehicles).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein the at least one rigid member supports the WPT pad prior to forming the solid material around the WPT pad and the at least one rigid member (Gardner, figs.3-13, 3-16, 3-20, pg.25 and Jabbar, see title, abstract, 2. Aims of the work, 5. Conclusions; Gardner’s figures show the modified rigid member/glass fiber rebar supports the WPT pad as it is laid under the IPT coil before the WPT pad was embedded in concrete/prior to forming the solid material around the WPT pad and the rebar).
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein the at least one rigid member is one of a plurality of rigid members that form a mesh within the solid material (Gardner, see figs.3-16 and/or 4-10 and Jabbar’s replacing of steel rebars with fiber glass rebars; Modified Gardner teaches plurality of rigid members/mat rebar #4 forming a mesh within the concrete).
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches wherein the rigid member has a cylindrical shape (Gardner, figs.3-12, and/or 4-10,  Jabber, fig.2(A); rebars have a cylindrical shape) and is sized to replace metal rebar within the solid material (Combination of Gardner and Jabbar, see rejection of claim 12, Modified Gardner teaches the obviousness of the glass fiber rebar being sized to replace steel rebar within the solid material/concrete).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836